Citation Nr: 0625721	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder.

2.  Whether the October 17, 2002, rating decision which 
denied reopening the claim for entitlement to service 
connection for a psychiatric disorder should be revised or 
reversed based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2002 and 
February 2004 by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Although the veteran indicated he wanted a personal hearing 
on an October 2003 VA Form 9, on subsequent VA Forms 9 in 
January 2004 and January 2005 he indicated he did not want a 
personal hearing.  The Board finds the veteran has withdrawn 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2005).

The Board notes the veteran's representative in 
correspondence dated in January 2004 asserted the October 
2002 rating decision "and its predecessors" involved CUE in 
failing to grant service connection for psychiatric 
disorders.  The RO, however, identified no specific rating 
decision in its February 2004 denial of a CUE claim.  As the 
October 2002 decision was the only specific rating decision 
addressed by the veteran's representative, the Board finds it 
is the only rating decision addressed by the RO in its 
adjudication.  It is significant to note that the initial 
June 1982 rating decision which denied entitlement to service 
connection for a psychiatric disorder was subsumed into the 
November 1982 Board decision and is not reviewable by the RO 
on the basis of CUE.  See 38 C.F.R. § 20.1104 (2005).  A 
motion to consider CUE in the prior Board decision has not 
been submitted and the Board finds no justification for a 
motion on its own initiative.  See 38 C.F.R. § 20.1400 
(2005).


FINDINGS OF FACT

1.  In an April 1997 rating decision the RO denied reopening 
the claim for entitlement to service connection for a 
psychiatric disorder; the veteran did not appeal.

2.  Evidence added to the record since the April 1997 rating 
decision as to the claim for entitlement to service 
connection for a psychiatric disorder is cumulative and 
redundant of the evidence of record and does not raise a 
reasonable possibility of substantiating the claim.

3.  The October 17, 2002, rating decision which denied 
reopening the claim for entitlement to service connection for 
a psychiatric disorder is presently on appeal and has not 
become final; only final determinations are reviewable on the 
basis of CUE.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the 
claim for entitlement to service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  The October 17, 2002, rating decision which denied 
reopening the claim for entitlement to service connection for 
a psychiatric disorder is not final and the appeal must be 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
new and material evidence claim by correspondence dated in 
June 2003.  During the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Because of the decision in this case, any 
deficiency in the provided VCAA notice is harmless error.  To 
move forward with the determination would not cause any 
prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 1997 rating decision, the RO denied reopening the 
claim for entitlement to service connection for a psychiatric 
disorder.  It was concluded that new evidence had not been 
submitted which would support a finding that a psychosis 
began in service or within one year following separation from 
service disorder, and that during service, the veteran was 
diagnosed with a personality disorder.  The veteran did not 
appeal the rating decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

The evidence added to the record since the April 1997 rating 
decision includes the veteran's requests to reopen his claim 
and medical records providing additional diagnoses of major 
depressive disorder.  Private medical records dated in 
March 2001 included a diagnosis of major depressive disorder.  
A September 2002 VA treatment report noted the veteran's 
diagnosis was changed from major depressive disorder to 
schizoaffective disorder.  VA medical opinion in June 2003 
noted the veteran's symptoms made a definitive diagnosis 
difficult at that time, but that depression seemed to be the 
most predominant feature.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the April 
1997 rating decision, while new, is not material, as it does 
not raise a reasonable possibility of substantiating the 
claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  The recently submitted medical opinions, while 
not of record at the time of the last final decision, do not 
address directly the basis for the prior denial of the 
veteran's claim, that is, that a psychosis did not begin in 
service, nor was it demonstrated within a year following 
separation from service.  Thus, the claim cannot be reopened.

CUE Claim

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2005).  Under 
38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
a determination being appealed.  

A review of the record shows the October 17, 2002, rating 
decision which denied reopening the claim for entitlement to 
service connection for a psychiatric disorder has not become 
final.  Only final and binding determinations are subject to 
revision based upon CUE.  As the October 17, 2002, 
determination as to this matter was not final or reviewable 
under the provisions of 38 C.F.R. § 3.105 at the time of the 
February 2004 adjudication, the Board finds there was no 
determination in the February 2004 decision subject to an 
appellate review and the CUE issue developed on appeal must 
be dismissed.  


ORDER

New and material evidence was has not been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, and the request is denied.

The appeal as to whether the October 17, 2002, rating 
decision should be revised or reversed based on CUE is 
dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


